Per Curiam.
This writ brings up for review an ordinance entitled “An ordinance to amend an ordinance entitled ‘An ordinance regulating the licensing and operating of motor vehicles used for the transportation of passengers for hire, in the town of West New York, in the county of Hudson and State of New Jersey,' adopted March 22d, 1921.”
This is the same ordinance that was the subject of consideration in cases 203, 204, 205, 206, 207 and 209 of the present term and for the reasons set forth in the opinion filed in those causes, the ordinance under review is set aside, with costs.